Citation Nr: 0027388	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-03 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a link between his claimed residuals of frozen feet and 
service.

2.  The veteran has not submitted competent medical evidence 
of a link between service and his currently diagnosed 
arthritis.


CONCLUSION OF LAW

The veteran's claims for service connection for residuals of 
frozen feet and arthritis are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

In order to establish direct service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)(citations omitted); Epps, 126 F.3d at 
1468-69.

The Court has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage, 10 Vet. App. at 495-97.

The Court has stated, with regard to combat veterans, that 
"[b]y providing that 'lay or other evidence' that meets the 
requirements of section 1154(b) shall be accepted as 
'sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service', section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury."  
Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) (West 
1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  

In this regard, the Board notes that the veteran has not 
asserted and the evidence of record does not show that his 
claimed disorders were incurred in or aggravated by combat 
service.  He testified during his April 1999 hearing that he 
believed he incurred frozen feet and arthritis while drilling 
in Germany during World War II.  However, he did not state 
that he engaged in combat with the enemy.  Further, his 
service separation records do not show that he engaged in 
combat with the enemy.  Those records showed that the 
veteran's primary military occupation specialty was as a cook 
and that he did not participate in any battles or campaigns.  
Even assuming, arguendo, that the veteran had combat service 
and that there was sufficient proof of service incurrence of 
his claimed disorders, his claim must be denied as not well 
grounded as there is no medical evidence of a nexus between 
his claimed in-service disorders and any current disability.

The veteran stated during his hearing that he was treated for 
frozen feet in service, which included three to four months 
hospitalization.  A review of the service medical records is 
silent as to complaints, treatment, or diagnosis referable to 
frozen feet or arthritis.  The veteran and his representative 
have indicated that further development for service records 
is required.  The Board notes that service medical records 
must be obtained prior to making a determination as to well-
groundedness.  See McCormick v. Gober, 14 Vet. App. 39 (2000) 
(held that VBA Letter 20-99-60, directing that service 
medical records be requested in all cases prior to the 
submission of a well-grounded claim, is a binding and 
substantive rule).  

In an August 200 written statement, the veteran's 
representative noted that the veteran's records were probably 
destroyed in a fire, and therefore, that there was a 
heightened duty to obtain the service medical records, to 
include requesting records from an alternate source, 
specifically, the Office of the Army Surgeon General (SGO).  
The representative based this assertion on a May 1995 
document from the National Personnel Records Center (NPRC) to 
the veteran which noted that his records were not at the 
NPRC.  The document noted that if the veteran's record had 
been at the NPRC on July 12, 1973, it would have been in the 
area that suffered the most damage from a fire on that date 
and thus, may have been destroyed.  The Board agrees that 
where there is evidence of fire-related service, there is a 
heightened duty to attempt to obtain the service medical 
records.  See Layno v. Brown, 6 Vet. App. 465 (1994); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

However, the Board does not find that a heightened duty 
exists in this case, and even if it does, the Board finds 
that alternate sources of evidence have been developed and 
considered so that additional development is not warranted.  
First, the Board does not find that the heightened duty 
exists here as the evidence shows that the veteran's service 
medical records were not at the NPRC on July 12, 1973, and 
thus, could not have been damaged in the fire on that date.  
The May 1995 NPRC document states as much in that it 
indicates that the medical records requested may have been 
lent to the VA and may be obtained from the VA.  This, in 
fact, is the case.  The claims folder appears to contain the 
veteran's service medical records in their entirety.  The 
service medical records were requested by VA in August 1947 
and were associated with the claims folder in September 1947 
in connection with a claim for benefits.  The service medical 
records include the veteran's entrance and separation 
examinations as well as numerous clinical records, including 
nurse's notes, progress notes, and laboratory reports.  Thus, 
the Board deems that the veteran did not have fire-related 
service.

Second, even assuming, arguendo, that the veteran did have 
fire-related service, it appears that alternate sources of 
evidence have been developed and considered.  The May 1995 
report from the NPRC noted that a search for alternate 
records was made, and a record from the SGO was developed.  
Further, the veteran reported in a November 1997 written 
statement that he had no additional service medical records 
to submit.  For these reasons, the Board finds that further 
development for service records is not required.

The Board has reviewed all the evidence of record.  Post-
service evidence includes VA examination reports dated in 
1947 and 1950 which are silent as to any complaint, 
treatment, or diagnosis referable to residuals of frozen feet 
or arthritis.  The post-service evidence also includes VA 
treatment records dated from 1994 to 1999 and private medical 
records dated from 1989 to 1997.  The VA records show that 
the veteran complained of pain and numbness in the feet in 
1994 and that he related a history of frozen feet in service.  
The private and VA records also show diagnoses of 
degenerative joint disease, or arthritis, in multiple joints, 
as well as diabetes mellitus.

Regardless, the veteran has not submitted competent medical 
evidence of a nexus between his service and his currently 
diagnosed arthritis or his claimed residuals of frozen feet.  
A review of the record does not reveal any evidence from a 
competent medical authority that connects the veteran's 
arthritis or claimed residuals of frozen feet to service or 
an in-service injury.  In fact, the veteran himself 
acknowledged in his 1999 hearing that he was never treated 
for arthritis in service or within a year of discharge and 
that he was first diagnosed with arthritis in about 1979, 
many years after service.  Further, the medical evidence 
which addresses the etiology of the veteran's foot 
complaints, specifically, November 1996 and November 1999 VA 
treatment records, attributes those problems to diabetes 
mellitus, not frozen feet.  As to the statements of the 
veteran and his representative which attempt to provide 
evidence of a nexus between current arthritis and claimed 
residuals of frozen feet and service, both he and his 
representative are laypersons, and as such, are not competent 
as to the medical causes of his conditions. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As regards 38 C.F.R. § 3.303(b), there is likewise no 
competent evidence of a nexus between the present arthritis 
or the claimed residuals of frozen feet and the claimed post-
service symptomatology.  The Board notes that the record is 
silent as to complaints, treatment, or diagnosis of foot 
problems or arthritis prior to the 1990s.  As the veteran has 
not submitted competent medical evidence of a nexus between 
his current arthritis or his claimed residuals of frozen feet 
and his active military service, his claims must be denied as 
not well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claims.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient notification to the 
veteran of the elements necessary to render his claims well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.


ORDER

Claims for entitlement to service connection for residuals of 
frozen feet and arthritis are denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

